03/09/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0588



                                  No. DA 19-0588

STATE OF MONTANA,

              Plaintiff and Appellee,
      v.

KACEY LEE SECREASE,

              Defendant and Appellant.

                                        ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 13, 2021, within which to prepare, serve, and file the State’s

response.




TKP                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              March 9 2021